Exhibit 10.6
 
Second Amendment to Custody Agreement


This Second Amendment to that certain Custody Agreement by and between Keating
Capital, Inc. n/k/a BDCA Venture, Inc. (“BDCA Venture”) and Steele Street Bank &
Trust (the “Custodian”) dated November 18, 2008, as amended on December 21, 2012
(the “Custody Agreement”) is hereby entered into by BDCA Venture and the
Custodian as of September 24, 2014.
 
WHEREAS, BDCA Venture and the Custodian desire to modify certain terms of the
Custody Agreement so that the custody arrangement includes the custody of
securities accounts that hold securities that are held as collateral for margin
loans; and
 
WHEREAS, the Board of Directors of BDCA Venture (the “Board”) has approved this
Second Amendment to the Custody Agreement (“Second Amendment”); and
 
WHEREAS, all capitalized terms contained in this Second Amendment not otherwise
defined herein shall have the meaning ascribed to them in the Custody Agreement;
and
 
WHEREAS, BDCA Venture and the Custodian desire to enter into this Second
Amendment to modify and amend the terms of the Custody Agreement as set forth
herein effective as September 24, 2014; and
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Section 1(a) of Article II (Appointment of Custodian; Accounts;
Representations, Warranties, and Covenants) is hereby amended to add the
following sentence at the end thereof:
 
“Securities accounts shall include accounts that hold Securities that are held
as collateral for margin loans.”
 
2.  All references to “Keating Capital, Inc.” shall be changed to “BDCA Venture,
Inc.” All references to “Keating Capital” shall be changed to “BDCA Venture.”
 
3.  Except as set forth herein, the terms and conditions of the Custody
Agreement and Addendum A thereto shall remain in full force and effect.
 
[Remainder of this page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, BDCA Venture and Custodian have caused this Second Amendment
to be executed by their respective officers, thereunto duly authorized, as of
the day and year first above written.
 
BDCA Venture, Inc.
 
 
 
By: /s/ Frederic M. Schweiger
       Frederic M. Schweiger, Chief Operating Officer


 
Steele Street Bank & Trust
 


 
By: /s/ Mary K. Rolsch
 
Name (print): Mary K. Rolsch
 
Title: Senior Vice President
 
2